           Case 2:18-cv-00933-RDP Document 94 Filed 06/02/20 Page 1 of 2                                FILED
                                                                                               2020 Jun-02 PM 03:07
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

EMERSON HAMILTON et al.,                          )
                                                  )
             Plaintiffs,                          )
                                                  )
 v.                                               )   Case No. 2:18-CV-933-RDP
                                                  )
JUDICIAL CORRECTION SERVICES, LLC                 )
et al.,                                           )
                                                  )
             Defendants.                          )

                            Joint Report Regarding Mediation
          In accordance with the Court’s Amended Scheduling Order (Doc. 92), JCS and the

Plaintiffs report that they are currently engaged in settlement discussions to settle the claims of

the Plaintiffs in this case and, along with counsel for Plaintiffs in the Ray, Woods, and Hall cases

before this Court and the Carter case in the Middle District of Alabama, to settle the individual

claims of the plaintiffs in those case and clients of plaintiffs’ counsel in Ray, Woods, Hall, and

Carter (The Evans Law Firm) who have not filed an action. Counsel for the parties in this case

and the other cases mentioned are working with Judge Ott as a mediator and have worked with

mediator Phil Adams. The parties believe that no additional mediation order is necessary.


                              Respectfully submitted,

                                              Attorneys for JCS

                                               s/ Larry S. Logsdon
                                              Larry S. Logsdon
                                              llogsdon@wallacejordan.com
                                              Michael L. Jackson
                                              mjackson@wallacejordan.com
                                              Wesley K. Winborn
                                              wwinborn@wallacejordan.com
         Case 2:18-cv-00933-RDP Document 94 Filed 06/02/20 Page 2 of 2




Of Counsel:
Wallace, Jordan, Ratliff & Brandt, L.L.C.
P.O. Box 530910
Birmingham, Alabama 35253
(205) 870-0555

                                            Wilson F. Green
                                            wgreen@fleenorgreen.com
Of Counsel:
Fleenor & Green LLP
1657 McFarland Blvd. N., Ste. G2A
Tuscaloosa, Alabama 35406
 (205) 722-1018



                                            Attorneys for Plaintiffs

                                            /s/ Virginia Applebaum
                                            Lloyd W. Gathings
                                            Honora M. Gathings
                                            Virginia Applebaum


Of Counsel:
Gathings Law
2140 11th Avenue South
Birmingham, Alabama 35205
(205) 322-1201
lgathings@gathingslaw.com
hgathings@gathingslaw.com
vapplebaum@gathingslaw.com




                                               2
